Citation Nr: 1452434	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  08-09 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disease or injury or exposure to herbicides.  

2.  Entitlement to service connection for glaucoma, to include as secondary to service-connected disease or injury or exposure to herbicides.  


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 

INTRODUCTION

The Veteran had active service from February 1971 to December 1972, including service in the Republic of Vietnam from August 22, 1971 to February 25, 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

These matters were previously before the Board and remanded in October 2009, February 2012, October 2012, and June 2013 for additional development of the record.  

The Board notes that, in June 2014, the Veteran's representative, Kimberly Boldt, submitted a letter stating that she was withdrawing herself as counsel for the Veteran.  She indicated that the Veteran was going to be represented by Joe Lyons of the Lyon Firm.  Neither the Veteran nor anyone from the Lyon firm submitted documentation authorizing the Lyon Firm to represent the Veteran.  The Board therefore finds that the Veteran is currently unrepresented.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  There are additional VA treatment records located in the Virtual VA paperless claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for glaucoma is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Hypertension was not manifest during service and was not manifest within one year of separation.  

2.  Hypertension is not attributable to service.  

3.  Hypertension is not caused or aggravated by service-connected disease or injury.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2  Hypertension is not proximately due to, the result of, or aggravated by service-connected disease or injury.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2007 and July 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

To the extent VCAA notice has not specifically addressed each theory of entitlement advanced by the Veteran or raised by the evidence of record, such error did not prejudice the claimant because his statements during the course of the appeal reflect that he had actual knowledge of what was needed to establish entitlement under each theory discussed below.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations and addendum opinions.  The examination reports reflect that the examiners recorded the Veteran's current complaints and conducted the appropriate tests pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that it has been unable to obtain the Veteran's service treatment records.  When VA attempts to obtain records from a Federal department or agency, the efforts to obtain these records must continue until they are obtained unless it is reasonably certain they do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3).  

In addition, when service treatment records are lost or missing or destroyed, in conjunction with a heightened duty to assist, VA must inform the Veteran that he can submit "alternative" sources in place of his missing service treatment records.  See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).

Here, the VA made a formal finding of federal record unavailability as to the Veteran's service treatment records in February 2013.  The finding documented the various attempts to obtain the service treatment records and it was determined that all efforts to obtain the needed military information had been exhausted, that further attempts were futile, and that, based on these facts, the records were not available.  Subsequently, the Veteran's treatment records from Fort Polk were specifically requested and it was reported in July 2013 that there were no service treatment records on file.  The Veteran's military personnel records also contained a notation that the treatment records from Fort Polk were missing as a result of numerous relocations. 

The Veteran was notified in February 2010 that he could submit alternative sources in place of the missing service treatment records and he did not do so.  

The Board remanded this matter in October 2009, October 2012, February 2012, and June 2013 to associate with the claims file the service treatment records, any outstanding post-service treatment records, and obtain VA examinations to determine the etiology of the Veteran's hypertension.  As all indicated development has been completed, or attempted as described above, the Board finds that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board will therefore proceed to the merits of the appeal. 

Legal Principles

The Veteran contends that he has hypertension due to service, due to exposure to herbicides in service, or as a result of his service-connected hepatitis B and diabetes mellitus.  

The Veteran served in Vietnam between August 1971 and February 1972 and is therefore presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  There are certain diseases that are presumed service-connected in veterans exposed to Agent Orange.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  

Hypertension is not on the list of presumptive diseases.  The Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 (1994).  Consequently, entitlement to service connection for hypertension is not warranted on a presumptive basis based on the Veteran's exposure to Agent Orange.  

The failure of the Veteran to establish entitlement based on the presumption does not end the Board's discussion.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a Veteran from establishing service connection with proof of actual direct causation).  The Board finds, however, that entitlement is not warranted on any other basis, for the following reasons.

As an initial matter, the Veteran does not claim, and the evidence does not reflect, that hypertension resulted from combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As hypertension is a chronic disease, 38 C.F.R. § 3.303(b) is potentially applicable in this case.  Consideration of continuity of symptomatology is required where a condition noted during service or in the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

In addition, for veterans with 90 days or more of active service during a war period or after December 31, 1946, the chronic diseases listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a), including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

As noted above, the Veteran's service treatment records were unavailable.  However, a review of the record reflects no credible lay or medical evidence of continuity of symptomology or a manifestation of hypertension during service, within one year of separation, or for many years thereafter.  The Veteran's treatment records from 1995 to 1998 reveal that he had normal blood pressure readings.  The first diagnosis of hypertension was in 2001.  The Board notes that in the October 2011 Post-Remand Brief, the Veteran's representative stated that the Veteran alleged a continuity of symptoms since service.  The Board finds that, to the extent the Veteran has alleged a continuity of symptoms since service, those statements have little probative value as they are inconsistent with the Veteran's numerous statements and medical evidence that show that the Veteran's hypertension was first manifest in the early 2000's.  The assertion, on behalf of the Veteran, of an in service onset is not credible,

The evidence thus reflects that there were no characteristic manifestations to identify the disease process during service and that hypertension was not "noted" identified or diagnosed during service or within a year of separation.  Therefore, the Board finds that hypertension did not manifest in service or for many years thereafter.  

As hypertension was not "noted" in service or for many years thereafter, entitlement to service connection pursuant to the chronicity and continuity provision of 38 C.F.R. § 3.303(b) is not warranted.  For similar reasons, entitlement to service connection for hypertension is not warranted on a presumptive basis.

The remaining considerations are whether the Veteran's hypertension is related to an injury, disease, or event in service, to include exposure to Agent Orange, or in the alternative, whether the hypertension was caused or aggravated by the service-connected hepatitis B or diabetes mellitus.  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran was afforded VA examinations in May 2007 and March 2012 to determine the etiology of the hypertension, an addendum opinion was provided October 2012, and Veteran underwent an additional VA examination in December 2013.

At the May 2007 VA examination, the Veteran reported being diagnosed with hypertension in the early 2000's.  He further reported that he felt weak and got headaches when his blood pressure was up.  It was noted that his hypertension was treated with Doxazosin.  The examiner rendered a diagnosis of hypertension and determined that it was not due to hepatitis B or caused by hepatitis B.  The examiner explained that per Cecil's Essentials of Medicine, 6th Ed., 95 percent of hypertension was primary in nature and not secondary to other conditions and that hepatitis B was not shown amongst the 25 other medical problems that could result in rare causes of hypertension.  The examiner opined that the Veteran's hypertension was therefore primary in nature and not due to the effects of hepatitis B.  

At the March 2012 examination, the Veteran reported that he was diagnosed with hypertension in 2001 and was treated with Terazosin.  The examiner opined that the Veteran's hypertension was not at least as likely as not due to or a result of exposure to Agent Orange.  The examiner reasoned that the Veteran was diagnosed with hypertension around 2001 and he had other risk factors for hypertension such as age, sex, race, and tobacco use that were more likely to cause the hypertension.  The examiner ultimately opined that the weight of the medical evidence was against a relationship between Agent Orange and hypertension.  

The examiner also opined that the Veteran's hypertension was not at least as likely as not due to or a result of the service-connected hepatitis B.  The examiner explained that the Veteran was diagnosed with hypertension in around 2001, the Veteran did not have an active hepatitis infection, his liver function was normal, and the liver size was within normal limits.  The examiner also noted that there was no portal hypertension and no medical evidence appreciated that linked the service-connected hepatitis B to the diagnosis of hypertension.  

The October 2012 addendum opinion reiterated what was provided in the March 2012 VA medical opinion.  The examiner also reported that, as to whether the hypertension was caused or aggravated by the hepatitis B, the hypertension was diagnosed in 2001 and hepatitis B was diagnosed in 1972, so the Veteran's hypertension started approximately 30 years after the hepatitis B.  The examiner noted that the hepatitis B was not active and that there were no residuals.  The Veteran was also started on one blood pressure agent in 2001 at age 51 and was still on one agent in 2012.  His blood pressure was controlled and there was no appreciated exacerbation.  The examiner further reproted that the bulk of the medical literature did not support a causal relationship between hypertension and hepatitis B.  

In December 2013, the examiner opined that the Veteran's hypertension was not as likely as not due to, caused by, or incurred in military service or within one year of discharge.  The examiner explained that the Veteran was diagnosed with hypertension in 2001 and the claims file was silent for blood pressure records from 1972 to 2001.  

The examiner also opined that the Veteran's hypertension was not at least as likely as not due to or a result of Agent Orange exposure in service because hypertension is not on the list of presumptive diseases determined to be linked to Agent Orange by the VA.  The examiner also listed the reasons espoused in the March 2012 medical opinion as part of the rationale.  

As to whether the hypertension was caused or aggravated by the service-connected hepatitis B or diabetes mellitus, the examiner opined that the hypertension was less likely than not proximity due to or the result of the service-connected diseases and specifically reported that the hypertension was less likely as not due to, a result of, or aggravated by the hepatitis B or diabetes mellitus.  

The examiner again reiterated the rationale provided in the March 2012 examination report and explained that the Veteran's hypertension was diagnosed around 2001, approximately 30 years after the hepatitis B was diagnosed; the Veteran did not have an active hepatitis infection and his liver size and function were normal; there was no portal hypertension; and there was no medical evidence appreciated that linked the hepatitis to a diagnosis of essential or primary hypertension.  

As to the diabetes mellitus, the examiner reported that the Veteran's hypertension was diagnosed in 2001 and the diabetes mellitus was diagnosed in 2012.  Although the examiner did not explicitly state that the diabetes did not cause the hypertension due to the fact that that it was diagnosed over 10 years after the hypertension, that rationale is apparent from the examiner's statement.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

As to aggravation, the examiner stated that the hepatitis B was not active and there were no residuals thereof which made it not likely to aggravate the hypertension.  The Veteran was also started on one blood pressure medication in 2001 and was only on one now.  His blood pressure was also controlled.  The examiner therefore determined that there was no appreciated exacerbation of the hypertension beyond the normal progression.  The examiner ultimately determined that the Veteran's hypertension was not as likely as not aggravated beyond its normal progression due to hepatitis B or diabetes mellitus.  

The Board also notes that the Veteran was afforded a VA examination to determine the nature and severity of his diabetes in January 2013.  At that examination, the examiner determined that the Veteran's diabetes did not aggravate his hypertension.  

The Board finds that the opinions on whether the Veteran's hypertension was related to service, was related to exposure to Agent Orange, was caused or aggravated by the service-connected hepatitis B, and was caused or aggravated by the service-connected diabetes mellitus, when taken together, are probative as the examiner provided the opinions based on the Veteran's history and medical principles.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board has considered the articles submitted by the Veteran regarding portal hypertension and a possible association between hypertension and Agent Orange.  As an initial matter, the March 2012 examiner addressed portal hypertension and determined that the Veteran did not have portal hypertension.  Therefore, the Board finds the article to have no probative value.  As to the article regarding Agent Orange exposure and its possible relation to hypertension, the Board finds that the VA opinions that took into account the Veteran's medical history and increased risk factors for hypertension, such as age, race, and tobacco use, are more probative than the generalized article.  

The Board has also considered the Veteran's lay statements that his hypertension was caused by service, exposure to Agent Orange, or was secondary to his hepatitis B and diabetes mellitus.  The Veteran is competent to report what he experiences, to include his symptoms and their history.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, to the extent to which the Veteran attempted to provide an etiological opinion, his opinion is of no greater value than the evidence upon which it is based (general articles addressing Agent Orange and a possible relationship between diabetes and hypertension).  Determining the etiology of his hypertension is a complicated medical question.  The Veteran has not demonstrated he has the knowledge, education, or training to provide a more specific opinion in such a complicated matter and therefore his opinion as to the etiology of hypertension is less probative and less credible than the specific medical opinions addressing his circumstances.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Under the circumstances, the Veteran has not met the requirements to establish service connection for a hypertension under any theory of entitlement and service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hypertension is denied.  


REMAND

In the June 2013 Board remand, an examination was requested in order to determine the etiology of the claimed glaucoma.  Although in the February 2014 Supplemental Statement of the Case, the RO referred to a glaucoma examination conducted in December 2013, that examination report is not of record.  As such, a remand is necessary to either associate with the claims file the December 2013 VA glaucoma examination report, or to provide the Veteran with a new examination per the instructions provided in the June 2013 Board remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Associate with the claims file the December 2013 VA glaucoma examination, if that examination cannot be found, schedule the Veteran for a VA examination to determine the etiology of the claimed glaucoma.  

The reviewing examiner should provide an opinion as to whether the Veteran has glaucoma that is at least as likely as not caused by exposure to Agent Orange in Vietnam during active service.

The reviewing examiner should provide an opinion as to whether the Veteran has glaucoma that at least as likely as not began during active service.

The reviewing examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's glaucoma is caused OR AGGRAVATED (i.e., chronically worsened) by service-connected hepatitis B or type II diabetes mellitus.

The reviewing examiner is requested to provide a reasoned explanation for his or her opinions, based on established medical principles and his or her clinical experience and medical expertise.  In all conclusions, the examiner should identify and explain the medical basis or bases, with identification of the relevant evidence of record.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


